DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Smith on 09/27/2021.
The application has been amended as follows:
	Abstract
	The Abstract, filed on 10/19/2018, is amended to be in a separate Abstract sheet.
	Claims
	Each of claims 1-7 are amended according to the attached Examiner’s Amendment sheets.
	Withdrawn claims 8-17 are cancelled.
Response to Amendment
	In view of the amendment, filed on 08/16/2021, the following rejections are withdrawn from the previous office action, mailed on 04/15/2021.
Rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Remon et al. (US 8,231,375) in view of Gurol (US 2004/0000069)
Rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Remon et al. (US 8,231,375) in view of Gurol (US 2004/0000069) and further in view of Padmananbhan (US 2014/0036614)

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art, taken alone or in combination, Inter Alia, teach or fairly suggest “a fractional lobe processor”, as claimed in claim 1, “comprising: a barrel with heating and cooling means having two parallel intersecting bores of equal diameter, wherein a centre distance between the two bores is lesser than the diameter of each of the bores; a shaft coupled with a plurality of screw elements to form a screw within each bore, wherein the respective screws are intermeshing, and wherein the screws form at least four zones within the barrel for conveying, mixing, granulating, drying, and discharging, the zones comprising: an intake zone comprising at least one deep flighted shovel element on each intermeshing screw for receiving an input blend comprising an active substance and an excipient; a granulation zone consisting of only fractional lobe elements, and having a provision for introducing moisture or a binder solution, for granulating the active substance and the excipient; a drying zone for drying the wet granules; and a discharge zone for discharging the granules; wherein the granulation zone is located upstream of the drying and discharge zones and downstream of the intake zone; wherein the drying zone and the granulation zone have one or more fractional lobe elements on each shaft; and wherein each of the intake zone, the granulation zone, the drying zone, and the discharge zone are formed separately, in order, by the intermeshing screws within the barrel.”
	The closest references of Remon et al. (US 8,231,375) and Gurol (US 2004/0000069) (from Final Rejection: mailed on 04/15/2021), R. D. Reinhart et al. (US 3,458,321), Thomas (US 2016/0257087), and Thomas (US 9,897,375) (cited in Advisory Action, mailed on 07/13/2021) fail to disclose the granulation zone is located upstream of the drying and discharge zones and downstream of the intake zone and wherein each of the intake zone, the granulation zone, the drying zone, and the discharge zone are formed separately, in order, by the intermeshing screws within the barrel.” Claims 1-7 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	09/27/2021